DETAILED ACTION
The response of 2/19/2021 was received and considered.
Claims 1-3, 6-10, 13-17 and 20 are pending.

Response to Arguments
Applicant’s arguments (see remarks, pp. 8-10, filed 2/19/2021), with respect to the rejection(s) of claim(s) 1-2, 4-9, 11-16 and 18-20 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, based on the amendment made, a new ground(s) of rejection is made in view of 35 USC §112.  
Applicant’s remarks (p. 8) comment on the double patenting rejections and request that the Office hold the double patenting rejections in abeyance pending indication of allowable subject matter.  The Examiner contacted Applicant (see interview summary), but did not result in a resolution to all outstanding issues.  The Examiner attempted a follow up communication with Applicant and left a voice mail message on 2/25/2021.  However, as of 3/1/2021, no response has been received from Applicant within the expedited timeframe required by the Track One prioritized examination program.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In representative claim 1, the claim recites “obtaining a product of P and a modulo operation on a summation...”, which is not supported by the specification (see for example ¶50 reciting that the modulo operation is performed on P and uses the summation to obtain the keys).

Potential Allowable Subject Matter
Claims 1-3, 6-10, 13-17 and 20 are believed to be allowable (see Applicant’s remarks, pp. 8-10, filed 2/19/2021) if the remaining non-prior art rejections set forth in this Office Action are overcome.  Examiner cites "Secret images sharing scheme using two-variable one-way functions" by T. Alexandrova, Y. Suzuki, K. Okubo and N. Tagawa for teaching an explanation of Shamir’s secret sharing scheme (p. 554, steps 1-4).  However, the prior art fails to render obvious the threshold scheme as recited, in combination with shared ownership of a blockchain object, as recited in the claims as a whole and as best understood in view of the specification.

Double Patenting
Claims 1-2, 4-9, 11-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,873,449, in view of Kroeger, per the table below.  .
17/063,126
(10,873,449) 16/113,722
1
1 - The patent claim lacks “such that all of the child cryptographic keys are required…”.  However, as discussed above, Kroeger teaches that such a scenario in key sharing exists to achieve greater security and thus the limitation would have been obvious to a skilled artisan before the effective filing date of the claimed invention.
2
2
3
3
4
-
5
-
6
4
7
5
8
6 – See claim 1 above.
9
7
10
8
11
-
12
-
13
9
14
10
15
11 – See claim 1 above.
16
12
17
13
18
-
19
-
20
14



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-38623862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
March 1, 2021